         Case 2:20-cv-00450-SM-KWR Document 43 Filed 12/22/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

     OCHEOWELLE OKEKE                                                    CIVIL ACTION
     VERSUS                                                              NO:     20-0450
     ADMINISTRATORS OF THE TULANE                                        SECTION: “E” (4)
     EDUCATIONAL FUND ET AL


                                                ORDER
          This case has been scheduled for a Settlement Conference. Due to COVID-19 and the

    disruption of normal business operations, all lead counsel are ORDERED TO APPEAR BY

    VIDEO1 on January 12, 2021 at 2:00pm the undersigned Judge.

          Each party shall email, in confidence, a concise position letter or memorandum outlining

the settlement position of the party, including the case number, case name, and be no longer

than three pages double spaced of the evidence the party expects to produce at trial at least two

(2) days before the conference. Email letter to: efile-roby@laed.uscourts.gov. The subject line

should read: “20-0450” 01/12/21 “(Plaintiff’s or Defendant’s) Paper”.

          It is the duty of the parties to notify the undersigned if this case is continued, settled, or

otherwise disposed of prior to the date of the scheduled settlement conference, so that the matter

may be removed from the Court's docket. Two days prior to the scheduled conference, the Court

will provide the parties with video conference instructions by email.




1
  Persons granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. Violation of these prohibitions may
result in sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by the court.
       Case 2:20-cv-00450-SM-KWR Document 43 Filed 12/22/20 Page 2 of 2



       Settlement Conferences are often unproductive, unless all counsel has authority to settle or

access to someone with authority to settle during the conference. Before the date of the Settlement

Conference, the Court requires parties to exchange demands in the attempt to settle the claim

without the Court's intervention.




                                      New Orleans, Louisiana, this 21st day of December 2020.




                                                      KAREN WELLS ROBY
                                         CHIEF UNITED STATES MAGISTRATE JUDGE
